 

Exhibit 10.10.2

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

This SECOND AMENDED AND SECURITY AGREEMENT (this “Agreement”) dated as of
July 26, 2005, and entered into by and among ITC^DeltaCom, Inc., a Delaware
corporation (the “Parent”); Interstate FiberNet, Inc., a Delaware corporation
(the “Borrower”), each of the other Subsidiaries of the Parent identified under
the caption “Subsidiary Guarantors” on the signature pages hereto or which from
time to time may become party hereto as contemplated herein (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and,
together with the Parent and the Borrower, the “Obligors”); and General Electric
Capital Corporation, a Delaware corporation, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined in the Second Lien Credit Agreement referred
to below).

RECITALS:

WHEREAS, the Borrower, the Parent, the Obligors, the lenders party thereto, and
General Electric Capital Corporation, as a lender and as the administrative
agent and collateral agent, previously executed and delivered that certain
Credit Agreement, dated as of October 6, 2003 (the “Original Second Lien Credit
Agreement”), and in connection therewith, the Obligors entered into that certain
Security Agreement, dated as of even date therewith (the “Original Security
Agreement”), pursuant to which the Obligors granted the Collateral Agent a
security interest in all or substantially all of their respective assets.

WHEREAS, in connection with certain financing transaction occurring in March
2005, the parties to the Original Second Lien Credit Agreement entered into that
certain Amended and Restated Credit Agreement, dated March 29, 2005 (the
“Existing Second Lien Credit Agreement”), pursuant to which the indebtedness
advanced pursuant to the Original Second Lien Credit Agreement was assumed,
restructured, continued and consolidated, and in connection therewith, the
Obligors entered into that certain Amended and Restated Security Agreement,
dated as of event date therewith (the “Amended Security Agreement”), pursuant to
which the security interests granted pursuant to the Original Security Agreement
were reaffirmed, acknowledged, confirmed and continued.

WHEREAS, in connection with certain financing transactions occurring on the date
hereof, the parties to the Existing Second Lien Credit Agreement have entered
into that certain Second Amended and Restated Credit Agreement, dated as of the
date hereof (the “Second Lien Credit Agreement”), pursuant to which the
indebtedness advanced pursuant to the Original Second Lien Credit Agreement, as
amended by Existing Second Lien Credit Agreement, was assumed, restructured,
continued and consolidated, and in connection therewith, each Obligor is
entering into this Agreement in order to reaffirm, acknowledge confirm and
continue its grant to the Collateral Agent of a security interest in
substantially all of its personal property and fixtures now owned or hereafter
acquired.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 2 -

 

WHEREAS, in connection with the Second Lien Credit Agreement, the Borrower and
the other loan parties named therein have entered into the First Lien Credit
Agreement (as defined in the Second Lien Credit Agreement) and the New Third
Lien Securities Purchase Agreement (as defined in the Second Lien Credit
Agreement), each dated as of even date herewith, pursuant to which certain of
the Obligors have executed and delivered (i) that certain Security Agreement,
dated as of even date herewith (the “First Lien Security Agreement”), by and
among the Obligors, and TCP Agency Services, LLC, as collateral agent for the
First Lien Lenders (as defined in the Second Lien Credit Agreement) (the “First
Lien Collateral Agent” ) and (ii) that certain Security Agreement, dated as of
even date herewith (the “Third Lien Security Agreement”), by and among the
Obligors, and TCP Agency Services, LLC, as collateral agent for the New Third
Lien Lenders (as defined in the Second Lien Credit Agreement) (the “Third Lien
Collateral Agent”).

WHEREAS, in order to, among other things, confirm the relative priorities of the
Liens on the Collateral (i) the parties to the First Lien Credit Agreement and
the parties to the Second Lien Credit Agreement are entering into the Second
Lien Intercreditor and Subordination Agreement (as defined in the Second Lien
Credit Agreement), and (ii) the parties to the First Lien Credit Agreement, the
Second Lien Credit Agreement and the New Third Lien Securities Purchase
Agreement are entering into the Third Lien Intercreditor and Subordination
Agreement (as defined in the Second Lien Credit Agreement) (collectively, the
“Intercreditor and Subordination Agreements”).

WHEREAS, pursuant to the Second Lien Credit Agreement, each Obligor is entering
into this Agreement in order to grant to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in substantially all of its
personal property and fixtures now owned or hereafter acquired.

WHEREAS, it is a condition precedent to the execution and delivery of the Second
Lien Credit Agreement that the Obligors shall have granted the security interest
and made the pledge contemplated by this Agreement.

WHEREAS, each Obligor shall derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the Second Lien Credit Agreement, each Obligor hereby
agrees with the Collateral Agent for the ratable benefit of the Secured Parties
that the Amended Security Agreement shall be amended and restated in its
entirety as follows:

Section 1. Definitions.

(a) Terms defined in the Second Lien Credit Agreement are used herein as defined
therein.

(b) The terms “Accounts”, “Chattel Paper”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit
Right”, “Payment

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 3 -

 

Intangible”, “Proceeds” and “Software” have the respective meanings ascribed
thereto in Article 9 of the UCC. The term “Financial Assets” shall have the
meaning ascribed thereto in Article 8 of the UCC.

(c) In addition, as used herein:

“Agreement” shall mean this Second Amended and Restated Security Agreement.

“Assigned Agreements” means all contracts and agreements between any Obligor and
one or more additional parties (including, without limitation, each of the
agreements listed on Schedule 4.01(aa) to the Second Lien Credit Agreement).

“Collateral” has the meaning assigned to such term in Section 3.

“Collateral Account” has the meaning assigned to such term in Section 4.

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including, without limitation, each Copyright
identified in Annex 4.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Equity Borrowers” means, collectively, (a) the respective corporations,
partnerships or other entities identified on Annex 3 under the caption “Equity
Borrower” and (b) any other entity in which any of the Obligors shall at any
time own an equity interest.

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with intellectual
property rights in and to (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all rights under
licenses or user or other agreements granted to any Obligor with respect to any
of the foregoing, in each case whether now or hereafter owned or used including,
without limitation, rights under the licenses or other agreements with respect
to the Copyright Collateral, the Patent Collateral or the Trademark Collateral,
listed in Annex 7; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 4 -

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is evidenced or represented by a
certificate of title or ownership.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including without limitation each Patent identified in Annex 5.

“Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.

“Pledged Debt” means, in the case of each Obligor, the indebtedness set forth on
and described in Annex 3 hereto and issued by the obligors named therein, and
all additional indebtedness from time to time owed to such Obligor and the
instruments, if any, evidencing such indebtedness, and all interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness.

“Pledged Shares” has the meaning assigned to such term in Section 3(k).

“Secured Obligations” means, collectively, (a) all Obligations of such Obligor
now or hereafter existing under the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise and (b) all present and future obligations
of the Obligors to the Secured Parties, or any of them, hereunder. The term
“Secured Obligations” shall include any interest, fees, and any and all other
amounts accruing or arising after the date of any filing by any Obligor of any
petition in bankruptcy or the commencing of any bankruptcy, insolvency or
similar proceedings with respect to such Obligor, whether or not such interest,
fees or other amounts are allowable as a claim in any such proceeding.

“Stock Collateral” has the meaning assigned to such term in Section 3(k)(ii).

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including without limitation each Trademark identified
in Annex 6. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark that would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 5 -

 

thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:

(a) Title and Priority. Such Obligor is the sole beneficial owner of the
Collateral in which it purports to grant a security interest pursuant to
Section 3, and no Lien exists upon such Collateral, except for Liens permitted
under Section 5.02(a) of the Second Lien Credit Agreement (including, without
limitation, the security interest in favor of the Secured Parties created
pursuant hereto). The security interest created pursuant hereto constitutes a
valid first priority security interest in the Collateral in which such Obligor
purports to grant a security interest pursuant to Section 3 (subject to no equal
or prior Lien except for Liens (i) set forth on Schedule 4.01(v) to the Second
Lien Credit Agreement, but solely to the extent that such Liens reflect prior
perfected security interests, (ii) securing the First Lien Facilities and
(iii) having priority as a matter of law) and at such time as all filings
delivered to the Collateral Agent on or before the Amendment Effective Date have
been duly filed in accordance with the provisions of this Agreement, such
security interest will be perfected.

(b) Names, Etc. (i) The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Obligor as of the date hereof are correctly set forth in
Annex 1.

(ii) Annex 1 correctly specifies (i) the place of business of each Obligor or,
if such Obligor has more than one place of business, the location of the chief
executive office of such Obligor, and (ii) each location where Goods of each
Obligor are located (other than Motor Vehicles constituting Equipment and Goods
in transit).

(c) Changes in Circumstances. Such Obligor has not (i) except as specified in
Annex 1, within the period of four months prior to the date hereof, changed its
location (as defined in Section 9-307 of the UCC), (ii) except as specified in
Annex 1, heretofore changed its name, or (iii) except as specified in Annex 2,
heretofore become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC)
with respect to a currently effective security agreement previously entered into
by any other Person.

(d) Pledged Shares; Pledged Debt. The Pledged Shares identified under the name
of such Obligor in Annex 3 are, and all other Pledged Shares in which such
Obligor shall hereafter grant a security interest pursuant to Section 3 will be,
duly authorized, validly existing, fully paid and non-assessable and none of
such Pledged Shares are or will be subject to any contractual restriction, or
any restriction under the charter or by-laws of the respective Equity Borrower
of such Pledged Shares, upon the transfer of such Pledged Shares (except for any
such restriction contained herein or in the Second Lien Credit Agreement). The
Pledged Shares identified under the name of such Obligor in Annex 3 constitute
all of the issued

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 6 -

 

and outstanding shares of capital stock of any class of the Equity Borrowers
beneficially owned by such Obligor on the date hereof (whether or not registered
in the name of such Obligor) and Annex 3 correctly identifies, as at the date
hereof, the respective Equity Borrowers of such Pledged Shares, the respective
class and par value of the shares constituting such Pledged Shares and the
respective number of shares (and registered owners thereof) represented by each
such certificate. The Pledged Debt identified under the name of such Obligor in
Annex 3 is duly authorized, authenticated or issued and delivered, is evidenced
by one or more promissory notes (which notes have been delivered to the First
Lien Collateral Agent) and is not in default; all other Pledged Debt in which
such Obligor shall hereafter grant a security interest pursuant to Section 3
will be duly authorized, authenticated or issued and delivered, and evidenced by
one or more promissory notes.

(e) Intellectual Property. Annexes 4, 5, and 6, respectively, set forth under
the name of such Obligor a complete and correct list of all Copyrights, Patents
and Trademarks owned by such Obligor on the date hereof; except pursuant to
licenses and other user agreements entered into by such Obligor in the ordinary
course of business that are listed in Annex 7, such Obligor owns and possesses
the right to use, and has done nothing to authorize or enable any other Person
to use, any Copyright, Patent or Trademark listed in Annexes 4, 5, and 6 under
the name of such Obligor, and all registrations listed in Annexes 4, 5 and 6,
are valid and in full force and effect; and except as may be set forth in
Annex 7, such Obligor owns and possesses the right to use all Copyrights,
Patents and Trademarks listed in Annexes 4, 5 and 6 under the name of such
Obligor.

Annex 7 sets forth a complete and correct list of all licenses and other user
agreements included in the Intellectual Property on the date hereof.

To such Obligor’s knowledge, (i) except as set forth in Annex 7, there is no
violation by others of any right of such Obligor with respect to any Copyright,
Patent or Trademark listed in Annexes 4, 5, and 6, respectively, under the name
of such Obligor and (ii) such Obligor is not infringing in any respect upon any
Copyright, Patent or Trademark of any other Person; and no proceedings have been
instituted or are pending against such Obligor or, to such Obligor’s knowledge,
threatened, and no claim against such Obligor has been received by such Obligor,
alleging any such violation, except as may be set forth in Annex 7.

Such Obligor does not own any Trademarks registered in the United States of
America to which the last sentence of the definition of Trademark Collateral
applies.

(f) Fair Labor Standards Act. Any Goods now or hereafter produced by such
Obligor or any of its Subsidiaries included in the Collateral have been and will
be produced in compliance with the requirements of the Fair Labor Standards Act
of 1938, as amended.

Section 3. Collateral. As collateral security for the prompt payment or
performance in full when due, whether at stated maturity, by acceleration or
otherwise (including, without limitation, the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(c) of
the Bankruptcy Code), of the Secured Obligations, whether now existing or
hereafter from time to time arising, each Obligor hereby

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 7 -

 

pledges and ratifies, acknowledges, confirms and continues its pledge to the
Collateral Agent for the ratable benefit of the Secured Parties, and hereby
grants and ratifies, acknowledges, confirms and continues its grant to the
Collateral Agent, for the ratable benefit of the Security Parties, a security
interest in all of such Obligor’s right, title and interest in, to and under the
following property, assets and revenues, whether now owned by such Obligor or
hereafter acquired, wherever located, whether tangible or intangible and whether
now existing or hereafter coming into existence (all of the property, assets and
revenues described in this Section 3 being collectively referred to herein as
the “Collateral”):

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Instruments;

(d) all Documents;

(e) all Chattel Paper (whether tangible or electronic);

(f) all Inventory;

(g) all Equipment;

(h) all Fixtures;

(i) all Goods;

(j) all Letter-of-Credit Rights;

(k) the shares of stock of each Equity Borrower identified in Annex 3 under the
name of such Obligor and all other shares of capital stock of whatever class of
each Equity Borrower, now or hereafter owned by such Obligor, and all
certificates evidencing the same (collectively, the “Pledged Shares”), together
with, in each case:

(i) all shares, securities, moneys or property representing a dividend on any of
the Pledged Shares, or representing a distribution or return of capital upon or
in respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any subscription warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Shares, and

(ii) without affecting the obligations of such Obligor under any provision
prohibiting such action hereunder or under the Second Lien Credit Agreement, in
the event of any consolidation or merger in which an Equity Borrower is not the
surviving corporation, all shares of each class of the capital stock of the
successor corporation (unless such successor corporation is such Obligor itself)
formed by or resulting from such consolidation or merger (the Pledged Shares,
together with all other certificates, shares, securities, properties or moneys
as may from time to time be pledged hereunder pursuant to this clause (ii) and
clause (i) above being herein collectively called the “Stock Collateral”);

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 8 -

 

(l) all Investment Property and Financial Assets;

(m) all Intellectual Property;

(n) all Payment Intangibles, Software and all General Intangibles;

(o) all commercial tort claims, as defined in Section 9-102(a)(13) of the UCC;

(p) all Assigned Agreements;

(q) all Pledged Debt;

(r) all other tangible and intangible personal property whatsoever of such
Obligor; and

(s) all Proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the Collateral and, to
the extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including, without limitation, all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Obligor or any computer bureau or service company from time
to time acting for such Obligor);

provided that in no event shall the security interest granted under this
Section 3 attach to any Collateral or any lease, license, contract, permit,
instrument, property rights or agreement to which such Obligor is a party (or to
any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in (x) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein, (y) a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, permit, instrument, property rights or agreement or a
violation of any Applicable Law (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC, any provision of the Bankruptcy Code or otherwise) or (z) a grant of
the Capital Stock of any foreign Subsidiary that represents more than 65% of the
total combined voting power in such foreign Subsidiary (or such greater
percentage of such equity interest as shall not cause the Obligor to incur
adverse tax consequences under Section 956 of the Internal Revenue Code),
whether now owned or hereafter acquired and which may be issued and outstanding
at any time and from time to time.

The parties hereto intend to maintain the validity, effectiveness,
enforceability, perfection and priority of the security interest granted under
the Original Security Agreement, as amended and restated by the Amended Security
Agreement (the “Original Security Documents”) and this Agreement is intended,
inter alia, to extend the obligations and indebtedness secured by the security
interests and pledges created and effected by the Original Security Documents,
in each case, except as specifically provided herein, without terminating,
limiting, modifying or

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 9 -

 

otherwise affecting the validity, effectiveness, enforceability, perfection and
priority of the security interests or the pledges created and effected in
respect thereof. To the extent that any security interest or pledge granted
pursuant to the Original Security Documents relates to Collateral in which the
Obligors have previously granted a security interest to the Collateral Agent,
this Agreement shall, except as specifically provided herein, confirm the
validity, effectiveness, enforceability and continuation of such security
interest or pledge as against the Obligors. All of the terms and provisions of
the Original Security Documents are hereby confirmed and ratified in all
respects, except as specifically modified herein.

Section 4. Cash Proceeds of Collateral.

(a) Collateral Account. Subject to the terms of the Intercreditor and
Subordination Agreements, the First Lien Collateral Agent will cause to be
established at a banking institution to be selected by the Required Holders (as
defined under the First Lien Credit Agreement) as cash collateral account (the
“Collateral Account”), which

(i) to the extent of all Investment Property or Financial Assets (other than
cash) shall be a “securities account” (as defined in Section 8-501 of the UCC)
in respect of which the First Lien Collateral Agent shall be the “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) and

(ii) to the extent of any cash, shall be a Deposit Account and

into which there shall be deposited from time to time the cash proceeds of any
of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Collateral Agent pursuant hereto and into which the Obligors
may from time to time deposit any additional amounts that any of them wishes to
pledge to the Collateral Agent for the benefit of the Secured Parties as
additional collateral security hereunder or that, as provided in the Second Lien
Credit Agreement or the other Loan Documents, they are required to pledge as
additional collateral security hereunder. The balance from time to time in the
Collateral Account shall constitute part of the Collateral hereunder and shall
not constitute payment of the Secured Obligations until applied as hereinafter
provided. Except as expressly provided in the next sentence, the First Lien
Collateral Agent shall remit the collected balance standing to the credit of the
Collateral Account to or upon the order of the respective Obligor as such
Obligor through the Borrower shall from time to time instruct. However, at any
time following the occurrence and during the continuance of an Event of Default,
the First Lien Collateral Agent may (if so instructed by the Required Holders)
apply or cause to be applied (subject to collection) the balance from time to
time standing to the credit of the Collateral Account to the payment of the
Secured Obligations in the manner specified in the Intercreditor and
Subordination Agreements and, to the extent applicable, in the manner specified
in Section 5.09. The balance from time to time in the Collateral Account shall
be subject to withdrawal only as provided herein.

(b) Proceeds of Accounts. Subject to the terms of the Intercreditor and
Subordination Agreements, if so requested by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, each
Obligor shall instruct all account debtors in respect of Accounts, Chattel Paper
and General Intangibles, all obligors on Instruments and all counterparties in
respect of the Assigned Agreements to make all payments

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 10 -

 

in respect thereof either (a) directly to the First Lien Collateral Agent (by
instructing that such payments be remitted to a post office box or deposit
account which shall be in the name and under the control of the First Lien
Collateral Agent) or (b) to one or more other banks in the United States of
America (by instructing that such payments be remitted to a post office box or
deposit account which shall be in the name and under the control of the First
Lien Collateral Agent) under arrangements, in form and substance satisfactory to
the First Lien Collateral Agent, pursuant to which such Obligor shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all proceeds of such payments directly to the First Lien Collateral
Agent for deposit into the Collateral Account. All payments made to the First
Lien Collateral Agent, as provided in the preceding sentence, shall be
immediately deposited in the Collateral Account. In addition to the foregoing,
each Obligor agrees that, at any time after the occurrence and during the
continuance of an Event of Default, if the proceeds of any Collateral hereunder
(including the payments made in respect of Accounts) shall be received by it,
such Obligor shall, upon the request of the Collateral Agent, as promptly as
possible deposit such proceeds into the Collateral Account. Until so deposited,
all such proceeds shall be held in trust by such Obligor for and as the property
of the First Lien Collateral Agent and shall not be commingled with any other
funds or property of such Obligor.

(c) Investment of Balance in Collateral Account. The cash balance standing to
the credit of the Collateral Account shall be invested from time to time in such
Cash Equivalents as the respective Obligor through the Borrower (or, after the
occurrence and during the continuance of a Default or Event of Default, the
Required Holders) shall determine, which Cash Equivalents shall, subject to the
terms of the Intercreditor and Subordination Agreements, be held in the name and
be under the control of the First Lien Collateral Agent (and credited to the
Collateral Account), provided that at any time after the occurrence and during
the continuance of an Event of Default, the First Lien Collateral Agent may (if
instructed by the Required Holders) elect to liquidate any such Cash Equivalents
and apply or cause to be applied the proceeds thereof to the payment of the
Secured Obligations in the manner specified in the Intercreditor and
Subordination Agreements and, to the extent applicable, in the manner specified
in Section 5.09.

Section 5. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3, the Obligors hereby agree
with the Collateral Agent for the benefit of the Secured Parties as follows:

5.01 Delivery and Other Perfection. Each Obligor shall:

(a) Subject to the terms of the Intercreditor and Subordination Agreements,
deliver to the First Lien Collateral Agent any and all Instruments constituting
part of the Collateral in which such Obligor purports to grant a security
interest hereunder, endorsed and/or accompanied by such instruments of
assignment and transfer in such form and substance as the First Lien Collateral
Agent may request; provided that so long as no Event of Default shall have
occurred and be continuing, such Obligor may retain for collection in the
ordinary course any Instruments received by such Obligor in the ordinary course
of its business and the First Lien Collateral Agent shall, promptly upon request
of such Obligor through the Borrower, make appropriate arrangements for making
any Instrument pledged by such Obligor available to such Obligor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the First Lien Collateral Agent, against trust
receipt or like document);

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 11 -

 

(b) Subject to the terms of the Intercreditor and Subordination Agreements,
give, execute, deliver, file, record, authorize or obtain all such financing
statements, notices, instruments, documents, agreements or consents or other
papers as may be necessary or desirable, or as the Collateral Agent (acting on
the written instructions of the Required Lenders) may direct, to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
causing any or all of the Stock Collateral to be transferred of record into the
name of the First Lien Collateral Agent or its nominee (and the Collateral Agent
agrees that if any Stock Collateral is transferred into its name or the name of
its nominee, the Collateral Agent will thereafter promptly give to the
respective Obligor copies of any notices and communications received by it with
respect to the Stock Collateral pledged by such Obligor hereunder), provided
that notices to account debtors in respect of any Accounts, Chattel Paper or
General Intangibles and to obligors on Instruments shall be subject to the
provisions of clause (c) below;

(c) upon the occurrence and during the continuance of any Default or Event of
Default, upon request of the Collateral Agent, promptly notify (and such Obligor
hereby authorizes the Collateral Agent so to notify) each account debtor in
respect of any Accounts, Chattel Paper, Instruments or General Intangibles of
such Obligor that such Collateral has been assigned to the Collateral Agent
hereunder, and that any payments due or to become due in respect thereof are to
be made directly to the Collateral Agent, subject to the terms of the
Intercreditor and Subordination Agreements;

(d) without limiting the obligations of such Obligor under Section 5.04(c), upon
the acquisition after the date hereof by such Obligor of any Equipment covered
by a certificate of title or ownership, cause the First Lien Collateral Agent to
be listed as the lienholder on such certificate of title and take such other
steps as may be required under the law applicable to perfection of a security
interest in such property to perfect such security interest, and within 60 days
of the acquisition thereof deliver evidence of the same to the Collateral Agent;

(e) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as may be required
by applicable law or as the Collateral Agent may reasonably require, in order to
reflect the security interests granted by this Agreement; and

(f) permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Collateral Agent to be present at such Obligor’s place of business to
receive copies of all material communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 12 -

 

5.02 Other Financing Statements and Liens. Except as otherwise permitted under
Section 5.02(a) of the Second Lien Credit Agreement, without the prior written
consent of the Collateral Agent (granted with the authorization of the Required
Lenders), no Obligor shall (a) file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Collateral Agent is not named as the sole secured party for the benefit of the
Secured Parties, or (b) cause or permit any Person other than the Collateral
Agent to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the UCC) of any Deposit Account, Electronic Chattel Paper, Investment Property
or Letter-of-Credit Right constituting part of the Collateral.

5.03 Preservation of Rights. No Secured Party shall be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.

5.04 Special Provisions Relating to Certain Collateral.

(a) Stock Collateral.

(1) The Obligors will cause the Stock Collateral to constitute at all times 100%
of the total number of shares of each class of capital stock of each direct
Subsidiary of any Obligor then outstanding.

(2) If any of the shares, securities, moneys or property required to be pledged
by such Obligor under Section 3 are received by such Obligor, forthwith either
(x) subject to the terms of the Intercreditor and Subordination Agreements,
transfer and deliver to the First Lien Collateral Agent such shares or
securities so received by such Obligor (together with the certificates for any
such shares and securities duly endorsed in blank or accompanied by undated
stock powers duly executed in blank), all of which thereafter shall be held by
the First Lien Collateral Agent, pursuant to the terms of this Agreement and the
Intercreditor and Subordination Agreements, as part of the Collateral or
(y) take such other action as the Collateral Agent shall deem necessary or
appropriate to duly record the Lien created hereunder in such shares,
securities, moneys or property in said Section 3.

(3) So long as no Event of Default shall have occurred and be continuing, the
Obligors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, the Second Lien Credit Agreement
or any other Loan Document or any other instrument or agreement referred to
herein or therein; and, subject to the terms of the Intercreditor and
Subordination Agreements, the Collateral Agent shall execute and deliver to the
Obligors or cause to be executed and delivered to the Obligors all such proxies,
powers of attorney, dividend and other orders, and all such instruments, without
recourse, as the Obligors may reasonably request for the purpose of enabling the
Obligors to exercise the rights and powers that they are entitled to exercise
pursuant to this Section 5.04(a)(3).

(4) Unless and until an Event of Default has occurred and is continuing, the
Obligors shall be entitled to receive and retain any and all dividends and
distributions on the Stock Collateral; provided, however, that any and all

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 13 -

 

(i) dividends, other distributions and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

(ii) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and

(iii) cash paid, payable or otherwise distributed in respect of principal or in
redemption of or in exchange for any Collateral,

shall be, and shall forthwith, subject to the terms of the Intercreditor and
Subordination Agreements, be delivered to the First Lien Collateral Agent to
hold as, Collateral and shall, if received by any Obligor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Obligor and be forthwith delivered to the First Lien Collateral
Agent as Collateral in the same form as so received (with all necessary
endorsements).

(5) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Collateral Agent or any other
Secured Party exercises any available right to declare any Secured Obligation
due and payable or seeks or pursues any other relief or remedy available to it
under applicable law or under this Agreement, the Second Lien Credit Agreement
or any other Loan Document or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Stock Collateral shall
be paid directly to the First Lien Collateral Agent and retained by it in the
Collateral Account as part of the Stock Collateral, subject to the terms of this
Agreement and the Intercreditor and Subordination Agreements, and, if the
Collateral Agent shall so request in writing, the Obligors jointly and severally
agree to execute and deliver to the First Lien Collateral Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the First Lien Collateral Agent shall, upon the
written request of the Obligors (except to the extent theretofore applied to the
Secured Obligations), be returned by the First Lien Collateral Agent to the
Obligors.

(b) Intellectual Property.

(1) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 5.05 at such time as the Collateral Agent shall, subject
to the terms of the Intercreditor and Subordination Agreements, be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Obligor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Obligor) to use, assign, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by such Obligor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 14 -

 

(2) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 5.02(e) of the Second Lien Credit Agreement that limit
the rights of the Obligors to dispose of their property, so long as no Event of
Default shall have occurred and be continuing, the Obligors will be permitted to
exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of or
take other actions with respect to the Intellectual Property in the ordinary
course of the business of the Obligors. In furtherance of the foregoing, unless
an Event of Default shall have occurred and be continuing the Collateral Agent
shall from time to time, upon the request of the respective Obligor (and at such
Obligor’s expense), execute and deliver any instruments, certificates or other
documents, in the form so requested, that such Obligor through the Borrower
shall have certified are appropriate (in its judgment) to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to clause (1) immediately above as to any specific Intellectual
Property). Further, upon the payment in full of all of the Secured Obligations,
the Collateral Agent shall terminate or grant back to the Obligors the license
granted pursuant to clause (1) immediately above. The exercise of rights and
remedies under Section 5.05 by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by the
Obligors in accordance with the first sentence of this clause (2).

(3) The Obligors will furnish to the Collateral Agent from time to time (but,
unless an Event of Default shall have occurred and be continuing, no more
frequently than quarterly) statements and schedules further identifying and
describing the Copyright Collateral, the Patent Collateral and the Trademark
Collateral, respectively, and such other reports in connection with the
Copyright Collateral, the Patent Collateral and the Trademark Collateral as the
Collateral Agent may reasonably request, all in reasonable detail; and promptly
upon request of the Collateral Agent, following receipt by the Collateral Agent
of any statements, schedules or reports pursuant to this clause (3), modify this
Agreement by amending Annexes 4, 5 and/or 6, as the case may be, to include any
Copyright, Patent or Trademark that becomes part of the Collateral under this
Agreement.

(c) Deposit Accounts. To the extent required by Section 5.01(o) of the Second
Lien Credit Agreement, each Obligor agrees to maintain Deposit Accounts only at
such institutions with which the Collateral Agent (or any of its agents) and the
respective Obligor have entered into an Account Control Agreement and only in
such accounts to which such Account Control Agreements relate.

(d) Assigned Agreements.

(1) Each Obligor shall at its expense:

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be reasonably requested from time to time by the Collateral Agent
except where the failure to do so would not have a Material Adverse Effect; and

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 15 -

 

(ii) from time to time (A) furnish to the Collateral Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Obligor as the Collateral Agent may reasonably request and (B) upon reasonable
request of the Collateral Agent, make to each other party to any Assigned
Agreement to which it is a party such demands and requests for information and
reports or for action as such Obligor is entitled to make thereunder.

(2) Each Obligor agrees that it shall not, except to the extent otherwise
permitted under the Second Lien Credit Agreement:

(i) cancel or terminate any Assigned Agreement (except in accordance with the
terms thereof) to which it is a party or consent to or accept any cancellation
or termination thereof (except in accordance with the terms thereof);

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement (other than any amendment or modification to an Assigned Agreement
required by change in law, rule or regulation applicable thereto) or give any
consent, waiver or approval thereunder;

(iii) waive any default under or breach of any such Assigned Agreement; or

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Obligor thereunder or
that would impair the interests or rights of any Secured Party,

except in each of the foregoing cases (other than any change in law, rule or
regulation that requires an amendment or modification of an Assigned Agreement),
where to do so would not be reasonably likely to have a Material Adverse Effect.

(3) Each Obligor hereby consents on its own behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Obligor hereunder.

5.05 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing and, in each case, subject to the terms of
the Intercreditor and Subordination Agreements:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in its request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 16 -

 

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the UCC (whether or not said UCC is
in effect in the jurisdiction where the rights and remedies are asserted) and
such additional rights and remedies to which a secured party is entitled under
the laws in effect in any jurisdiction where any rights and remedies hereunder
may be asserted, including, without limitation, the right, to the fullest extent
permitted by applicable law, to exercise all voting, consensual and other powers
of ownership pertaining to the Collateral as if the Collateral Agent were the
sole and absolute owner thereof (and each Obligor agrees to take all such action
as may be appropriate to give effect to such right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
the Obligors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent may, upon ten days’ prior written notice to the
Obligors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Collateral Agent, any of the Secured Parties or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any part
of such Collateral, at such place or places as the Collateral Agent deems best,
and for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and any Secured Party or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Obligors, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included, and
the Obligors shall supply to the Collateral Agent or its designee, for inclusion
in such sale, assignment or other disposition, all Intellectual Property
relating to such Trademark Collateral. The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of the license granted to the
Collateral Agent in Section 5.04(b), shall, subject to the terms of the
Intercreditor and Subordination Agreements, be applied in the manner specified
in Section 5.09.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 17 -

 

may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Obligors acknowledge that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that the Collateral Agent shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Collateral for the period of time necessary to permit the respective Equity
Borrower or issuer thereof to register it for public sale.

5.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.05 and/or received by the Collateral
Agent under the Intercreditor and Subordination Agreements are insufficient to
cover the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Obligors shall remain liable for any deficiency.

5.07 Locations; Names. Without at least 30 days’ (or such shorter period as
Collateral Agent may agree to in its sole discretion) prior written notice to
the Collateral Agent, no Obligor shall change its location (as defined in
Section 9-307 of the UCC) or change its name from the name shown as its current
legal name on Annex 1.

5.08 Private Sale. None of the Secured Parties shall incur any liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 5.05 conducted in a commercially reasonable manner. Each
Obligor hereby waives any claims against any Secured Party arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

5.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 5.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the First Lien Collateral Agent under
Section 4 or this Section 5, shall be applied by the Collateral Agent:

(a) First, to the payment of all costs, taxes and expenses of such collection,
sale, disposition, foreclosure or other realization, including reasonable
compensation to the Collateral Agent, the Administrative Agent, and their
respective agents and counsel in connection therewith, and all other expenses,
liabilities and advances made or incurred by the Administrative Agent or
Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification under any Collateral Document
and all advances made by the Collateral Agent under any Collateral Document for
the account of any Secured Party, and to the payment of all costs and expenses
paid or incurred by the Collateral Agent in connection with the exercise of any
right or remedy under any Collateral Document;

(b) Second, to the payment of any other amounts payable to the Administrative
Agent under the Loan Documents;

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 18 -

 

(c) Third, to the payment of the accrued and unpaid interest under the Loan
Documents;

(d) Fourth, to the payment of the outstanding principal due under the Loan
Documents;

(e) Fifth, to the payment of all other unpaid Obligations of the Obligors under
the Loan Documents, if any; and

(f) Sixth, any surplus remaining after payment of the foregoing amounts shall be
paid to the Borrower by the Collateral Agent, subject, however, to the rights of
the holder of any then existing Lien of which the Collateral Agent has actual
notice (without investigation); it being understood that the Borrower shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Collateral and the aggregate amount of the sums referred to in clauses
(a) through (e) of this Section 5.09.

5.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Collateral Agent shall
be entitled under this Section 5 to make collections in respect of the
Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

5.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Obligor shall (i) file such financing statements and other
documents in such offices as shall be appropriate or necessary to perfect the
security interests granted by Section 3 of this Agreement, (ii) deliver to the
First Lien Collateral Agent all certificates identified in Annex 3, accompanied
by undated stock powers duly executed in blank and (iii) execute and deliver
such short form assignments or security agreements relating to Collateral
consisting of the Intellectual Property as the Collateral Agent may reasonably
request. Without limiting the foregoing, each Obligor authorizes the filing of
UCC financing statements describing the Collateral as “all assets” or “all
personal property whether now owned or hereafter acquired” of such Obligor or
words of similar effect (provided that no such description shall be deemed to
modify the description of Collateral set forth in Section 3).

5.12 Termination or Release.

(a) When all Secured Obligations shall have been paid in full, this Agreement
shall terminate, and, upon being so instructed in writing by the Secured
Parties, the Collateral Agent shall forthwith cause to be assigned, transferred
and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 19 -

 

received in respect thereof, to or on the order of the respective Obligor and to
be released and canceled all licenses and rights referred to in Section 5.04(b),
in each case, at such Obligor’s expense. Upon being so instructed in writing by
the Secured Parties, the Collateral Agent shall also execute and deliver to the
respective Obligor upon such termination such UCC termination statements and
such other documentation as shall be reasonably requested by the respective
Obligor to effect the termination and release of the Liens on the Collateral, in
each case, at such Obligor’s expense.

(b) Upon any sale or other transfer by any Obligor of any Collateral, which sale
or other transfer is permitted under the Credit Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted pursuant to this Agreement in any Collateral pursuant to Section 6.03 of
this Agreement, the security interest in such Collateral shall automatically be
released.

5.13 Further Assurances. Each Obligor agrees that, from time to time upon the
written request of the Collateral Agent, such Obligor will execute and deliver
such further documents and do such other acts and things as the Collateral Agent
may reasonably request in order fully to effect the purposes of this Agreement.

Section 6. Miscellaneous.

6.01 Notices. All notices, requests, consents and demands hereunder shall be in
writing and delivered to the intended recipient as specified pursuant to
Section 9.02 of the Second Lien Credit Agreement or, if to a Subsidiary
Guarantor, at the “Address for Notices” specified below its name on the
signature pages hereof or of the relevant Security Agreement joinder delivered
by such Subsidiary Guarantor or, if to the Collateral Agent, at the “Address for
Notices” specified below its name on the signature pages hereof or, as to any
party, at such other address as shall be designated by such party in a notice to
each other party, and in any case, shall be deemed given upon the earlier of
receipt thereof or 3 days from the date on which such notice was sent.

6.02 No Waiver. No course of dealing and no delay on the part of the Secured
Parties in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof or otherwise prejudice such rights, powers or
remedies. No right, power or remedy conferred by this Agreement upon any Secured
Party shall be exclusive of any other right, power or remedy referred to herein
or therein or now or hereafter available at law, in equity, by statute or
otherwise.

6.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only as specified in Section 9.01 of the Second Lien Credit Agreement.
Any such amendment or waiver shall be binding upon the Secured Parties and each
holder of any of the Secured Obligations and each Obligor.

6.04 Indemnity, Costs, Fees and Expenses.

(a) The Obligors jointly and severally agree to reimburse each of the Secured
Parties for all reasonable and documented costs, fees and expenses (including,
without limitation,

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 20 -

 

the reasonable and documented fees and expenses of legal counsel and of any
experts and agents engaged by the Collateral Agent) incurred by them in
connection with, and to pay to the Collateral Agent reasonable compensation for
its actions taken in connection with (i) any Default or Event of Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Collateral Agent of any obligations of the Obligors in
respect of the Collateral that the Obligors have failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Collateral Agent in respect thereof, by litigation or otherwise, including
expenses of insurance, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 6.04, and all such costs, fees and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3.

(b) The obligations of the Obligors in this Section 6.04 shall (i) survive the
termination of this Agreement and the discharge of the Obligors’ other
obligations under this Agreement and the other Loan Documents, and (ii) as to
any Obligor that is a part to the Subsidiary Guaranty, be subject to the
provisions of Section 7.01(b) thereof.

6.05 Successors and Assigns All covenants and other agreements contained in this
Agreement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns whether so expressed or not;
provided, however, that no Obligor may assign its rights or obligations
hereunder.

6.06 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

6.07 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

6.08 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.09 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 21 -

 

6.10 Additional Obligors. As contemplated in Section 5.01(j) of the Second Lien
Credit Agreement, the Company shall cause any Person that becomes a Subsidiary
of the Company after the date hereof to execute and deliver to the Lenders, the
Administrative Agent and the Collateral Agent a Security Agreement Joinder in
the form of Annex 8 hereto and such new Subsidiary shall automatically and
immediately, and without any further action on the part of any Person, become an
“Obligor” for all purposes of this Agreement. In connection with the execution
and delivery by any such Subsidiary of such Security Agreement Joinder, the
Borrower shall cause such Subsidiary to (i) deliver to the Lenders, the
Administrative Agent and the Collateral Agent amended Annexes to this Security
Agreement containing such additional or corrected information as may be
necessary to cause the representations and warranties made by such Subsidiary in
such Security Agreement Joinder to be true and accurate and (ii) take all
actions contemplated hereby to ensure that the Collateral Agent has a perfected
security interest in the Collateral specified in such Security Agreement
Joinder.

6.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 6.11 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO OR THERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 22 -

 

6.12 Submission to Jurisdiction; Waivers. Each Obligor hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Obligor at its
address as specified in Section 6.01 or at such other address of which the
Secured Parties have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

6.13 First Lien Collateral Agent. Notwithstanding anything contained herein to
the contrary, upon the satisfaction in full of the Obligations under the First
Lien Credit Agreement, the First Lien Collateral Agent shall have no more rights
or obligations in respect of this Agreement and the other Loan Documents, except
as may be specifically provided for herein or in the Intercreditor and
Subordination Agreements, the Collateral Agent shall act as successor therefor,
and all references herein to the “First Lien Collateral Agent” and the “Required
Holders” shall be deemed to be referenced to the “Collateral Agent” and
“Required Lenders”, respectively; provided, however, that the First Lien
Collateral Agent shall continue to act as subagent for the Collateral Agent in
respect of the Collateral to the extent provided for in the Intercreditor and
Subordination Agreements.

The remainder of this page is intentionally left blank.

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

INTERSTATE FIBERNET, INC, as Borrower By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer ITC^DELTACOM, INC., as
Parent By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer

 

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 2 -

 

SUBSIDIARY GUARANTORS

 

ITC^DELTACOM COMMUNICATIONS, INC.,

as Obligor and Subsidiary Guarantor

By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer

DELTACOM INFORMATION SYSTEMS, INC.,

as Obligor and Subsidiary Guarantor

By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer



--------------------------------------------------------------------------------

- 3 -

 

BTI TELECOM CORP., as Obligor and Subsidiary Guarantor By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer BUSINESS TELECOM, INC., as Obligor and Subsidiary Guarantor By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer



--------------------------------------------------------------------------------

- 4 -

 

BUSINESS TELECOM OF VIRGINIA, INC.,

as Obligor and Subsidiary Guarantor

By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer



--------------------------------------------------------------------------------

- 5 -

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

By  

/s/

Name:   Title:  